Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 18, 2019

                                      No. 04-18-00974-CV

                IN THE INTEREST OF L.G., J.G., AND J.G., CHILDREN,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-1222-CV-D
                         Honorable Robin V. Dwyer, Judge Presiding


                                         ORDER
       On January 11, 2019, because the clerk’s record did not contain a final order, we ordered
Appellant to show cause why this appeal should not be dismissed for want of jurisdiction.
        On January 16, 2019, a supplemental clerk’s record was filed containing a copy of the
trial court’s final order signed on December 28, 2018.
       Our January 11, 2019 show cause order is satisfied. We REINSTATE the appellate
timetable.
        On January 4, 2019, court reporter D’Lois L. Jones filed a notice of late record stating
that Appellant was not entitled to a free record and Appellant has not made arrangements to pay
for the record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s record has been paid or arrangements have been made to
pay the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee.
        If Appellant fails to respond within the time provided, Appellant must file a brief with
this court within TWENTY DAYS of the date of this order, and the court will only “consider and
decide those issues or points [raised in Appellant’s brief] that do not require a reporter’s record
for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due TEN
DAYS after Appellant files written proof showing compliance with this order. See id. R. 35.3(c)
(limiting an extension of time to file the record in a regular appeal to thirty days).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court